Exhibit 10.6

 

ALTEVA, INC.

NAMED EXECUTIVE OFFICER COMPENSATION POLICY

 

1.                                      Applicability.  This Named Executive
Officer Compensation Policy (the “Policy”), effective October 20, 2014, applies
to all named executive officers (“Executives”) of Alteva, Inc., a New York
Corporation (the “Company”), and is intended to assist the Company in
attracting, motivating and retaining Executives.

 

2.                                      Bonus and Long-Term Incentive.

 

(a)                                 A discretionary performance bonus may be
paid to Executives for the Company’s fiscal year entirely at the discretion of
the Company’s Board of Directors (the “Board”).  The decision whether to award a
bonus and the applicable performance criteria will be determined by the Board
and/or its Compensation Committee, but will be based in significant part on the
Company’s meeting certain revenue and earnings projections.  Any discretionary
performance bonus will be paid within a reasonable time following the Company’s
receipt of final audited financial statements for the year to which any bonus is
attributable.

 

(b)                                 Executives will be eligible to participate
in the Amended and Restated Warwick Valley Telephone Company 2008 Long-Term
Incentive Plan or any amended or successor plan (the “LTIP”), in accordance with
the terms of the LTIP documents and applicable grant agreements.

 

3.                                      Termination Without Cause.  If the
Company terminates an Executive’s employment without Cause (as defined in the
LTIP) and the Executive executes and does not revoke a release, in form and
substance satisfactory to the Company, which releases the Company, its
affiliates and their employees and agents from all claims related to the
Executive’s employment with the Company within the time period set forth in the
release (the “Release”), then the Executive will receive severance equal to 3
weeks of base salary for every full year of service the Executive has provided
to the Company, up to a maximum of 6 months of severance.  Severance payments
will be paid as salary continuation, in a series of separate payments for
purposes of Section 409A (defined below), in accordance with the Company’s
standard payroll practice, commencing on the first payroll period falling at
least 8 days after the Executive executes and returns the Release.

 

4.                                      Change in Control.   If the Company
terminates an Executive’s employment without Cause within twelve (12) months
following a Change in Control (as defined in the LTIP, except that the term
“Agreement” in subpart (ii) of that definition shall refer to this Policy), and
the Executive executes and does not revoke the Release within the time period
set forth in the Release, then the Executive will be entitled to severance equal
to one year of his or her then base salary.  Severance payments will be paid as
salary continuation, in a series of separate payments for purposes of
Section 409A (defined below), in accordance with the Company’s standard payroll
practice, commencing on the first payroll period falling at least 8 days after
the Executive executes and returns the Release.

 

--------------------------------------------------------------------------------


 

5.                                      Board Discretion.  The Board has the
authority to (a) administer this Policy; and (b) prospectively amend or
terminate this Policy at any time for any reason, in each case, at its sole
discretion, provided that neither the Board nor any administrator of this
Policy, including a Company successor, may amend, derogate from or terminate
Section 4 of this Policy (including any such action with respect to the LTIP
that would have such an effect on Section 4 of this Policy) within twelve (12)
months following a Change in Control.

 

6.                                      Compliance with Section 409A.  Any
payments made under this Policy are intended to be either exempt from or
compliant with Section 409A of the Internal Revenue Code and its Treasury
Regulations (collectively, “Section 409A”), but the Company does not guarantee
the tax treatment of payments hereunder.  If an Executive is a “specified
employee” under Section 409A on the date of the Executive’s separation from
service, no deferral of compensation payable because of the Executive’s
separation from service shall be paid to the Executive until six (6) months have
elapsed following the separation from service (the “Delayed Payment Period”) or,
if earlier, the date of the Executive’s death following such separation from
service.  All such amounts withheld during the Delayed Payment Period will be
immediately payable following the Delayed Payment Period, and any payments that
remain outstanding shall be paid over the time period originally scheduled under
the terms of this Policy.

 

7.                                      Employment At-Will.  Nothing in this
Policy shall modify the at-will employment status of an Executive’s employment
with the Company.

 

2

--------------------------------------------------------------------------------